COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Stephanie Zoanni v. Lamuel David Hogan

Appellate case number:    01-17-00394-CV

Trial court case number: 2010-34811

Trial court:              246th District Court of Harris County

        This appeal was dismissed for want of prosecution on May 1, 2018 for failure to file
appellant’s brief. On May 16, 2018, appellant’s counsel filed a motion for rehearing, asking the
court to grant rehearing and reinstate the appeal. Counsel claimed that he would be filing the
brief, but no brief was tendered with the motion.
       If appellant’s brief is tendered, the court will consider granting rehearing. Accordingly,
we request a response from appellee to the motion for rehearing filed on May 16, 2018. The
response is due within 15 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually     Acting for the Court


Date: May 22, 2018